DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 03/15/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 03/21/2019 and 12/30/2019.  The submissions are in compliance with the provisions of 37 

Objection to the Specification (Abstract)
The abstract of the disclosure is objected to because it is 25 lines in length.  The abstract should not exceed 150 words or 15 lines of text.  See MPEP § 608.01(b)(I)(C).  Correction is required.

Claim Interpretation
Claim 1 recites that the second metal particles are 36% by weight or less with respect to the total weight of the metal particles.  Because there is no numerical lower limit, this range is interpreted as encompassing zero percent, i.e., the second metal particles need not be present.  This interpretation is consistent with the specification as filed, particularly with Examples 2, 3, and 12, where no second particles are added.  This interpretation will carry through to dependent claims that refer to characteristics of second metal particles and that indirectly recite a range of 36% by weight or less through their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0136763 (A1) or WO 2014/204013 (A1) to Endoh et al. (“Endoh”).
US 2016/0136763 (A1) will serve as the translation of WO 2014/204013 (A1).  In this Office action, all citations to Endoh will refer to the U.S. pre-grant publication unless otherwise noted.
Regarding claims 1, 3, and 12-14, Endoh teaches a bonding material comprising a silver paste.  Title; abstract.  The paste contains a solvent (para. [0021]) and a dispersant (para. [0019]).
In one example, the paste contains fine silver particles (first metal particles) having an average primary particle diameter of 20 nanometers and silver particles (silver micron-particles) (third metal particles) having an average primary particle diameter of 0.8 micrometer.  Para. [0027].  The fine silver particles are present in an amount of 9.3% by weight of the paste, and the silver particles are present in an amount of 83.8% by weight of the paste.  Para. [0027].  As a percentage of the total silver particles, the fine silver is about 10% by weight, and the silver particle is about 90% by weight.
The weight ratio of the fine silver particles exceeds 14/36 because there are no particles that correspond to second metal particles.
A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Endoh discloses a specific example that falls within the claimed ranges, it anticipates the claimed ranges.
Regarding claims 2, 5, and 6, the fine silver particles are coated with hexanoic acid (carbon number of 6 saturated fatty acid).  Para. [0027]. 
Regarding claim 4, the silver particles are coated with oleic acid (carbon number not less than 9).  Para. [0027].  The fine silver particles are present in an amount of 9.3% by weight of the paste.  Para. [0027].  As a percentage of the total silver particles, the fine silver is about 10% by weight.
Regarding claims 8 and 9, the solvent is 1-decanol (polar solvent).  Para. [0027].
Regarding claim 10, the dispersant is a phosphate ester.  Para. [0027].
Regarding claim 11, the sum of the fine silver particles (9.3% by weight) and the silver particles (83.8% by weight) is 93.1% by weight of the paste.  Para. [0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh.
Regarding claims 1, 3, and 12-14, Endoh teaches a bonding material comprising a silver paste.  Title; abstract.  The paste contains silver particles (para. [0016]), solvent (para. [0021]), and a dispersant (para. [0019]).
 The silver particles contain fine silver particles (first metal particles) having an average primary particle diameter from 1 nanometer to 500 nanometers (para. [0017]) and silver particles (silver micron-particles) (third metal particles) having an average primary particle diameter from 0.5 micrometer to 4 micrometers (para. [0018]).
The fine silver particles range from 5% by weight to 30% by weight, with the minimum of total silver particles being not less than 90% by weight of the paste.  Para. [0016].  This converts to a fine silver particle content of about 5.5% to about 33.3% by weight of the metal particles, the remainder (66.7% to about 94.4%) being the silver particles. 
The weight ratio of the fine silver particles exceeds 14/36 because there are no particles that correspond to second metal particles.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claims 2, 5, and 6, the fine silver particles can be coated with an organic compound having a carbon number not greater than 8, such as hexanoic acid (carbon number of 6 saturated fatty acid).  Para. [0017].
Regarding claim 4, the silver particles can be coated with oleic acid (carbon number not less than 9).  Para. [0018].  The fine silver particles range from 5% by weight to 30% by weight, with the minimum of total silver particles being not less than 90% by weight of the paste.  Para. [0016].  This converts to a fine silver particle content of about 5.5% to about 33.3% by weight of the metal particles, the remainder (66.7% to about 94.4%) being the silver particles. 
Regarding claims 8 and 9, the solvent comprises an alcohol (polar solvent), such as 1-decanol.  Para. [0021].
Regarding claim 10, the dispersant contains a phosphate ester and an acid dispersant containing a carboxyl group.  Para. [0019].
Regarding claim 11, the sum of the fine silver particles and the silver particles is not less than 90% by weight of the paste.  Para. [0016].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Endoh, as applied to claim 1 above, and further in view of JP 2011-175871 (A) to Morisada et al. (“Morisada”) (abstracts and computer-generated translation are attached).
Regarding claim 7, Endoh does not teach second metal particles having an average primary particle size of 41-110 nm and present in an amount of 2-17% by weight of the metal particles.
Morisada, directed to a joining material, teaches that powders containing particles of two or more kinds (mixed sizes) promotes higher filling properties and improves sinterability.  Para. [0014].  It is preferable to add a third powder (second metal particles) having a size between a first powder and a second powder to allow for greater bonding strength.  Para. [0039].  An example third powder size is 15-45 nm (para. [0041]), which falls between a first powder size of 10 nm or less (para. [0018]) and a second powder size of 40-400 nm (para. [0038]).  
The specific ratio (proportion) is not limited, though the third powder can be added in an amount of 100-300 parts by weight with respect to 100 parts by weight of the first powder (ratio 1:1 to 1:3 of first powder to third powder).  Para. [0044].  As noted above, Endoh’s fine silver particle content of about 5.5% to about 33.3% by weight of the metal particles.  Therefore, for an example fine silver particle content of 10% by weight, the presence of a third powder would be 10-30% by weight using Morisada’s ratio.  
It would have been obvious to have added silver particles having a size between the fine silver particles of 1-50 nm and the silver micron-particles of 0.5-4 µm of Endoh, such as between 50 nm and 0.5 µm, to Endoh’s silver paste because mid-size particles would fill further in the gaps between the larger silver micron-particles, thereby improving sinterability and bonding strength.

Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
US 2018/0102341 (A1) to Konno, filed 09/19/2017, teaches a conductive paste for bonding comprising a first metal powder and a second metal powder.  The first metal powder comprises powder A having a particle size of 10-80 nm and powder B having a particle size of 81-150 nm.  Para. [0032].  The second metal powder is 160-350 nm.  Para. [0036].
US 10,308,856 (B1) to Wang et al. discloses a paste material containing at least a bi-modal size distribution.  Col. 5, lines 55-67.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 4, 2021